


115 HR 4428 IH: To amend the War Powers Resolution to transfer to the Committee on Armed Services of the House of Representatives the responsibilities assigned under such Resolution to the Committee on Foreign Affairs of the House of Representatives, and for other purposes.
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 4428
IN THE HOUSE OF REPRESENTATIVES

November 16, 2017
Mr. Gallego (for himself and Mr. Byrne) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the War Powers Resolution to transfer to the Committee on Armed Services of the House of Representatives the responsibilities assigned under such Resolution to the Committee on Foreign Affairs of the House of Representatives, and for other purposes.

 
1.Transferring Responsibilities under War Powers Resolution to House Committee on Armed Services 
(a)Referral of report by PresidentSection 5(a) of the War Powers Resolution (50 U.S.C. 1544(a)) is amended by striking Committee on Foreign Affairs of the House of Representatives and inserting Committee on Armed Services of the House of Representatives. (b)Procedure for consideration of joint resolutions or billsSection 6(a) of the War Powers Resolution (50 U.S.C. 1545(a)) is amended by striking Committee on Foreign Affairs of the House of Representatives and inserting Committee on Armed Services of the House of Representatives. 
(c)Procedure for consideration of concurrent resolutionsSection 7(a) of the War Powers Resolution (50 U.S.C. 1546(a)) is amended by striking Committee on Foreign Affairs of the House of Representatives and inserting Committee on Armed Services of the House of Representatives.  2.Amending Rules of House of Representatives to transfer jurisdiction for bills, resolutions, and other matters relating to intervention abroad and declarations of war (a)Transfer to Committee on Armed ServicesClause 1(c) of rule X of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(17)Intervention abroad and declarations of war.. (b)Conforming amendmentClause 1(i) of rule X of the Rules of the House of Representatives is amended by striking subparagraph (9) and redesignating the succeeding subparagraphs accordingly. 
(c)Exercise of rulemaking authorityThis section is enacted by Congress— (1)as an exercise of the rulemaking power of House of Representatives, and as such it is deemed a part of the Rules of the House, and it supersedes other Rules only to the extent that it is inconsistent with such Rules; and 
(2)with full recognition of the constitutional right of the House of Representatives to change the Rules at any time, in the same manner, and to the same extent as in the case of any other Rule of the House.  